COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-20-00553-CV
 Trial Court Cause
 Number:                    2014-71749
 Style:                     Rescue Concepts Inc.
                            v. Houreal Corporation
 Date motion filed*:        June 30, 2021
 Type of motion:            Motion for Extension of Time to File Reply Briefs
 Party filing motion:       Joint
 Document to be filed:      Reply Briefs

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             June 10, 2021
          Number of previous extensions granted:         1
          Date Requested:                                July 20, 2021

Ordered that motion is:

             Granted
                   If document is to be filed, document due: July 20, 2021
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
           The reply briefs in both the appeal and the cross-appeal are due July 20, 2021.




Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Date: July 13, 2021